Bond, J.
— This action is for $10,000 as damages for personal injuries. Plaintiff had a trial and verdict in the circuit court for $100, from which he has sued out a writ of error to this court. As this writ of error was sued out by the plaintiff, the amount in dispute is the difference between the amount recovered, to wit, $100, and the amount sued for, to wit, $10,000, or $9,900; which sum is beyond the pecuniary limit of the jurisdiction of this court.
The clerk of this court is therefore directed to forward the transcript of this cause to the supreme court with a copy of this order of transfer. R. S. 1889, sec. 3300; Stevens v. Crane, 44 Mo. App. 275.
All the judges concur.